Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 25, 2016

                                    No. 04-16-00118-CV

                                CIBOLO CREEK RANCH,
                                      Appellant

                                             v.

                                CITY OF SAN ANTONIO,
                                       Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-14140
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
       The parties’ joint motion to abate appellate deadlines is GRANTED. All appellate
deadlines are suspended for 60 days. Appellate deadlines will be reinstated on June 17, 2016.
Accordingly, Appellant’s brief shall be due July 18, 2016.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court